It gives me
great pleasure to address the General Assembly on
behalf of the Group of 77 and China, currently chaired
by my country, Qatar. I would like to seize this
opportunity to extend congratulations to Mr. Jean Ping
on his assumption of the presidency of the current
session of the General Assembly, wishing His
Excellency every success in the discharge of his
functions. I would also like to extend thanks to his
predecessor, Mr. Julian Hunte, for guiding the work of
the previous session.
It also gives me pleasure to express my
appreciation to His Excellency Mr. Kofi Annan, the
Secretary-General of the United Nations, for his
judicious conduct of the work of this Organization
during a critical period in which international relations
have faced and are still facing immense challenges.
The United Nations was established six decades
ago as an expression of the aspirations of all the
members of the international community to save the
world from the scourge of war, to maintain
international peace and security, and to achieve
cooperation among nations and people in various
fields. Roughly two decades after its inception, on
15 June 1964, to be exact, the Group of 77 was
established to express the aspirations of scores of
developing countries in Asia, Africa and Latin America
to work with each other under the umbrella of the
United Nations, with a view to promoting their
common economic interests, developing their
negotiating capacity regarding various international
economic issues and increasing the bonds of their
technical cooperation.
Just as the United Nations has grown, its
membership has increased and the scope of its activity
has expanded, so, too, the Group of 77 and China has
attracted new members into its membership — which
now stands at 132 States, constituting more than two
thirds of the membership of the United Nations.
Our Group embodies the commitment of the
developing countries to the mission of the United
Nations and their determination to be guided by the
lofty principles enshrined in its Charter. While the
ministerial meetings of the Group highlight with
utmost certainty its close relationship with the
international organizations, the actions of its States
since April 2000, when it convened its first meeting at
the level of presidents and heads of Government,
reaffirm the interest of its members in promoting
coordination among themselves, inspired by the
principles of the United Nations to achieve their aims.
In the view of the Group of 77 and China, the
difficult challenge facing the international community
today is that of maintaining international peace and
security while achieving economic welfare and
development. The history of international relations
over the second half of the last century has shown that
it is almost impossible to maintain peace and security
as long as people lack the minimum requirements for a
basic dignified livelihood. Poverty and destitution have
often resulted in tensions that have led to breaches of
international peace and security, and it is no
coincidence that the poorest regions in the world are
the ones that have suffered the most complicated
regional conflicts.
To achieve the aims of security and development
simultaneously, the international community needs to
adopt more equitable policies that do justice to a large
segment of the members of the international
community who still lack many of the basic necessities
of life.
It is indisputable that globalization has acquired
an immense momentum and yielded positive results.
Nevertheless, it has been accompanied by some
adverse effects as well, and a review and
reconsideration of a number of current international
economic policies is needed before globalization can
acquire the human face it is supposed to have.
The continued imbalance in the distribution of the
benefits of international economic interdependence, the
progressive widening of the gap between the developed
and the developing countries, and the deterioration of
the economic conditions in quite a few countries of the
South, with the attendant adverse effects on the
environment, will accentuate feelings of discontent and
frustration and could even lead to abhorrent forms of
international conflict.
Accordingly, it is necessary to eliminate the
obstacles that make it difficult for developing countries
to reap the fruits of world economic growth, and the
international community must reaffirm its commitment
to the eradication of poverty and the achievement of
the Millennium Development Goals through a deeper
and more comprehensive integration of the developing
countries in the world economy.
13

The Group of 77 and China urgently calls for the
establishment of an open multilateral trading system,
one which takes into account the norms of justice and
the rule of law and is geared to assisting developing
countries combat poverty and underdevelopment. Such
a system requires the elimination of bias in the
liberalization of trade between the developed and the
developing countries and the discontinuation of
practices that continue to impede freedom of
commerce, such as recourse to agricultural subsidies,
support for certain products and restrictions on the
movement of individuals, which make it impossible for
developing countries to tap their potential or market
many of their products.
In this regard we call on the developed countries
to liberalize trade at a faster rate by removing the
various obstacles that have so far deprived the
developing countries of their right to enjoy
international trade relations based on equal
opportunity. While noting the progress achieved in the
Doha negotiations on the question of agriculture, we
support the access to the world market of other
products from developing countries and urge that this
issue should be accorded the priority it deserves.
Moreover, there should be agreement on specific
measures to ensure sufficient financial flows to
developing countries, especially foreign direct
investment, to assist those countries in building the
production capacity they need to compete in the world
market. We would also stress the importance of
enabling everyone to benefit from the achievements of
science and technology and thereby to gain access to
sources of knowledge and receive help in achieving
development.
A review of the implementation of the
Millennium Declaration indicates that its objectives
relating to the countries of Africa and the least
developed countries have so far seemed unattainable.
This is due in large measure to the failure of countries
to fulfil the commitments they so generously made at
various United Nations conferences and summits. As
the General Assembly is going to undertake the first
review of the Millennium Declaration next year, we
should seize the opportunity of our meeting today to
renew our commitment to the prompt implementation
of the Declaration. At the 2005 review of the
Declaration, the Group of 77 and China will present a
series of implementing proposals, most of which focus
on the development of multilateral international
relations, with particular emphasis on the situation in
Africa, the least developed countries and the
landlocked developing countries. We have participated
actively in seeking practical solutions to the problems
besetting those regions and will participate in the
forthcoming review of the Barbados Programme of
Action for the Sustainable Development of Small
Island Developing States early in 2005. I take this
opportunity to urge the international community to
support the Barbados Programme of Action, as it is an
integral part of our efforts to move towards a better
world.
Allow me now to address, on behalf of my
country, Qatar, a number of political issues closely
related to our aim of enabling the developing countries
and peoples to enjoy their full economic rights. In
particular, I wish to single out the absence of
democracy and the prolonged slackening of political
reform evident in a number of countries of the South,
and probably most apparent in the past few years in the
Middle East, where they have been at the root of most
of the harsh social and economic suffering currently
plaguing that region.
Political reform and people’s participation in
decision-making are no longer an option but have
become a definite necessity. As the history of
economic relations has shown, the States that have
made the greatest economic achievements — whether
in the North or in the South — have been those which
were most committed to the exercise of democracy.
The few exceptions — States that have managed to
improve their economic performance without following
the principles of democracy — have known limited
success and have continued to be vulnerable to sudden
economic upheavals.
Just as international economic relations are
dominated by the discourse on sustainable
development, another discourse must be launched on
what I would term “sustainable reform”. There is no
lesson to be learned from the experience of the
countries of the South which undertake political reform
one moment then regress the next or take one step
towards democracy to serve a selfish interest then take
two steps backwards once that interest has been
satisfied. One must instead look for guidance to the
long history of development, which shows that those
States which succeed are those which realize that their
economies must be based on efficiency and that
efficiency can be achieved, not by fiat and policies of
14

intimidation and confinement, but only by discussion
of and participation in public affairs.
The question of Palestine embodies the suffering
of a people deprived of both its political and its
economic rights and struggling, despite its difficulties,
to remedy the situation. However, the Israeli
occupation remains a crushing burden on the legitimate
Palestinian dreams of freedom and development. For
more than 50 years, the question of Palestine has been
on the agenda of the General Assembly. Hence, the
international community needs to listen to its
conscience and to reconsider its position, bearing in
mind that this question despite its humanitarian nature
and manifest legitimacy, has been allowed to fester
from one century to the next, thus compounding the
tragedy of the Palestinian people before the might of
the Israeli occupation forces. Compelling Israel to
implement the resolutions of international legitimacy is
more than a mere duty, because such legitimacy must
not be applied selectively. Also, Israel must fulfil the
commitments it has made, in accordance with the
advisory opinion of the International Court of Justice
issued on 9 July 2004 and later endorsed by the
General Assembly at its tenth emergency special
session. This includes its commitment to the road map;
halting the construction of the separation wall, which
has harmed the Palestinian homeland and disrupted
livelihoods; and enabling the Palestinian people to
exercise its right to self determination and to establish
an independent State, with Al-Quds Al-Sharif as its
capital, that would coexist in security and peace with
Israel.
Related to this is the need to achieve a
comprehensive peaceful settlement to the Arab-Israeli
conflict on the basis of Israel’s withdrawal from all the
territories occupied in 1967, including the Syrian
Golan and the Lebanese Shaba’a farms. In this regard,
we stress the need to transform the Middle East into a
zone free of weapons of mass destruction, without any
exception.
As regards Iraq, it is our hope that Security
Council resolution 1546 (2004) will help stabilize the
situation so as to allow the implementation of the
resolution’s timetable regarding the holding of free,
democratic elections and the timely drafting of a
permanent constitution as a prelude to the
establishment of an elected constitutional government.
Also, we will spare no effort in supporting the
reconstruction of Iraq, and we affirm our position of
principle regarding the need to safeguard its
independence, sovereignty and territorial integrity and
non-interference in its internal affairs. We would also
like to emphasize the central role of the United Nations
in Iraq.
We note with satisfaction the commitment of the
Sudan to work closely with the international
community to resolve the conflict in the Darfur region.
This makes it incumbent on the international
community to cooperate positively with the Sudanese
Government, especially since it has initiated actions to
restore the rule of law to mitigate the suffering of the
inhabitants of that region. We also welcome the
accords that were signed to find a peaceful settlement
to the problem of southern Sudan and urge the
international community to support the efforts of the
Government of the Sudan in this regard.
These last issues which I have raised, although
seemingly of a political nature related to chronic
regional problems, mainly in the Middle East, are not,
in fact, far removed from the endeavours of the Group
of 77 and China to achieve a more equitable
international order. The regional stability that is sought
in each of these cases will allow economic
reconstruction on a sound basis in every instance.
The Group of 77 has been striving for more than
40 years on more than one front. While building
bridges among developing counties, it has actively
sought to reach out to the developed countries and
convince them that the interest of the international
economic order lies in narrowing the gap, rather than
widening it. Moreover, it will always remain
committed to the principles of the United Nations,
mindful of the need for continuous coordination with
its organs and bodies.